DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 44-51, 53, 55-60 and 66-67 are rejected under 35 U.S.C. 103 as being obvious over Le Paih et al (WO 2014/007630 A2) in view of Larsen et al (US 2014/0128342 A1).
In regard to claim 44, 53 and 55, Le Paih et al discloses a method for preparing a coating material for a food product, the method comprising a gel preparation stage in which a composition comprising an anionic polysaccharide is maintained at a pH of from 3.3 to 3.9 to increase its viscosity; and a coating formation stage in which the gel is homogenized (see claim 3 in regard to pH: page 4, page 16, Example 1 on page 23).
Claim 44 has been amended to include the limitations of claim 46 regarding the duration of the gel preparation. 
In regard to claims 44, 65 and 67, Le Paih et al discloses:In another embodiment the processing steps a)-d) are subsequent processing steps. However, for the method of the present invention it is not needed that the strengthening step and the stabilizing step are performed in immediate succession. In immediate succession is here understood to mean that either the strengthening step and the stabilizing step are performed immediately one after the other or that one or more intermediate steps are performed between the strengthening step and the stabilizing step, but wherein the treatment time of the food particles in the combined intermediate steps amounts to a maximum of 300 seconds (Page 10 paragraph 3).

Further in regard to the time ranges, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

One of ordinary skill in the art would have been motivated to vary the time of gel preparation based on the desired properties of the gel.  One of ordinary skill in the art would have been motivated to maintain the stage of gel preparation for as long as necessary to prepare the gel.
In regard to the recitations of viscosity, Larsen et al discloses:
[0056] Therefore, according to an embodiment of the invention, it is preferred that the alginate used in the composition is selected to be of the kind which will not form a gel in the presence of calcium ions at pH 7, thus the alginates are preferably selected to undergo acid gelation, meaning that irrespectively of whether or not calcium ions are present in the composition or in the water used to dissolve said composition, the obtained diet product will have a viscosity, which will not affect consumer acceptance, by providing an unacceptable mouth-feel and reduced fluid replenishment. Without being bound by theory the inventors believe that acid gelation is obtained at pH-values below 3.5 as a steadily increasing number of carboxyl ions on the alginate chains become protonated with decreasing pH, reducing the electrical repulsion between chains. The chains can then move closer together, which allows hydrogen bonding to be more effective. At first this produces a higher viscosity and eventually, at pH 3.5-4.0, a gel is formed. 
[0060] In one embodiment the low viscosity alginate has a ratio of mannuronic acid to guluronic acid (M/G) of less than 1, suitably as low as 0.7 and even more preferably as low as 0.5, as it has been found that an alginate with a larger amount of guluronic acid compared to mannuronic acid has improved gelling properties upon lowering the pH, in the absence of cross-linking metal ions such as calcium ions. Preferably the amount of guluronic acid is above 60% and the amount of mannuronic acid is below 40% of the total content of alginate. 
[0066] If one or more of the low or high viscosity alginate used in the composition according to the invention undergo ionic gelation at pH 7 it is preferred that a calcium salt is not added to the composition according to the invention, as this will result in a high viscosity of the aqueous preparation before consumption. As an example of a high viscosity alginate which undergoes ionic gelation can be mentioned Manugel.RTM. DMB available from FMC Biopolymer. 
[0085] It is preferred that the composition according to the invention will not form a gel at neutral pH in the presences of calcium ions, meaning that the viscosity of the aqueous preparation is below 130 mPaS at a shear rate of 100 s.sup.-1, 20.degree. C. and pH 7, preferably below 110 mPaS and more preferably below 80 mPaS. 
[0086] When the product reaches the stomach it is preferred that the viscosity of the aqueous diet product increases 20 times or more, when the intra gastric pH is decreased from around pH 7 to pH 2. In certain aspect, the increase of the viscosity is 50 times or more, such as 100 times or more. 
[0087] Using the preferred embodiment according to the invention the viscosity of the aqueous diet product increases to at least 1200 PaS, preferably at least 1350 PaS, when the pH value is reduced from pH 7 to pH 2. 
[0104] FIG. 4 show the viscosity of the all "ready to drink" alginate solutions shown in table 2 and 3 with erythritol, flavor and calcium carbonate of either 2 ml or 5 ml, 5% solution and pH of -6. 
Claim 63. An aqueous diet product according to claim 42, wherein the viscosity of the aqueous diet product either increases at least 50 times when the pH value is lowered from pH 7 to pH 2, or increases at least 100 times when the pH value is lowered from pH 7 to pH 2. 
Claim 64. An aqueous diet product according to claim 42, wherein the viscosity of the aqueous diet product increases either to at least 1200 PaS or to at least 1350 PaS when the pH value is lowered from pH 7 to pH 2. 

Hence, Larsen et al discloses that viscosity of the gel increases with reduction of pH. 
Larsen et al discloses achieving higher or lower viscosity of the gel by varying pH.
One of ordinary skill in the art would have been motivated to vary the pH during the gel preparation stage to achieve desired viscosity.
In regard to the coating step in claims 55 and 56, Le Paih et al discloses extrusion of coating on food material (page 6 paragraph 3).
In regard to claim 45, Le Paih et al discloses that “the acidic buffer solution having a pH of about 3.0 to 6.0, preferably about 3.1 to 4.5, more preferably about 3.2 to 4.0, even more preferably about 3.3 to 3.6, most preferably about 3.5” (Claim 3, see also page 5 top paragraph).
In regard to claim 47, Le Paih et al discloses alginate (page 11 lines 24-28).
In regard to claim 48, Le Paih et al discloses that “the acidic buffer solution having a pH of about 3.0 to 6.0, preferably about 3.1 to 4.5, more preferably about 3.2 to 4.0, even more preferably about 3.3 to 3.6, most preferably about 3.5” (Claim 3, see also page 5 top paragraph).
In regard to claim 49, Le Paih et al disclose various additives such as hydrocolloids and smoke derivatives (page 9 paragraph 2; page 4 paragraph 3).
In regard to claim 50, Le Paih et al disclose both powdered and gelled form polysaccharide (page 13 paragraphs 3-4).
In regard to claim 58, Le Paih et al discloses:
The food particles as used in the method according to the present invention can be pieces of encapsulated vegetables, pieces of meat such as minced meat, meat portions, pieces of chicken fillet, pieces of fish fillet and the like or can be in the form of food dough. The food dough can be manufactured from animal or vegetable products. The food dough preferably comprises a combination of animal and vegetable products such as meat, fish, poultry, vegetable, soy protein, milk protein or proteins from chicken eggs (page 4 paragraph 2).
In regard to claim 59, Le Paih et al discloses:In a preferred embodiment of the present invention the formed strand coated by and/or mixed with the gelling agent of the present invention is subsequently subjected to at least one strengthening step e) wherein the viscous gelling agent is treated with a liquid strengthening agent. The strand may be treated by spraying the liquid strengthening agent onto the food product or by passing the strand through a bath comprising the liquid strengthening agent. Preferably the liquid strengthening agent is added to the viscous gelling agent during or after the gelling agent is brought in contact with the meat particles. Most preferred the liquid strengthening agent is added to the viscous gelling agent after the gelling agent is brought in contact with the meat particles. 
The liquid strengthening agent of the present invention may comprise salt solutions. More specific the salt solution may comprise sodium salt, potassium salt, calcium salt, magnesium salt and/or combinations thereof. Specific salts which could be used are, among others, sodium chloride, potassium chloride, dipotassium phosphate, calcium chloride, calcium lactate, calcium acetate or calcium phosphate. These salts are recommended because they are already much used in food products and because they have a positive effect on the strength and other properties of the coating layer. Calcium salts in particular such as calcium chloride, calcium lactate, calcium acetate, calcium phosphate or combinations thereof have a great effect on the strength of the gelling agent, particularly when the gelling agent comprises polysaccharides such as alginate. As already mentioned above, the strengthening agent has further positive effect on the adherence of the viscous gelling agent to the food particles. 
In a further embodiment of the present invention the liquid strengthening agent of the present invention comprises a salt solution wherein the concentration of calcium salts is in the range of about 0.001 and 15% by weight, preferably in the range of about 0.01 and 10% by weight (page 8 paragraphs 1-3). 

In regard to claim 46, Le Paih et al discloses:In another embodiment the processing steps a)-d) are subsequent processing steps. However, for the method of the present invention it is not needed that the strengthening step and the stabilizing step are performed in immediate succession. In immediate succession is here understood to mean that either the strengthening step and the stabilizing step are performed immediately one after the other or that one or more intermediate steps are performed between the strengthening step and the stabilizing step, but wherein the treatment time of the food particles in the combined intermediate steps amounts to a maximum of 300 seconds (Page 10 paragraph 3).

In regard to claim 60, Le Paih et al discloses:
Particularly good properties are obtained when the liquid strengthening agent of the present invention comprises salt solution comprising salts of sodium or potassium in addition to calcium. The sodium salt or potassium salt concentration of the salt solutions is preferably at least about 0.01% by weight. More preferred the concentration of sodium salt or potassium salt is in the range of about 0.01 and 5.0% by weight. The concentration of sodium and/or potassium in the strengthening agent may substantially correspond with the concentration of sodium and/or potassium in the food dough. The transport of sodium and/or potassium ions from the gelling agent to the food dough, or vice versa, is in this way prevented from taking place (page 8 paragraph 4).

In regard to claim 57, Le Paih et al discloses:
The viscous gelling agent may be a coating layer at least partially enclosing the strand of food dough and/or the viscous gelling agent may be mixed with the strand of food dough. The resulting food product may be further coated with a coating material based on plastic at least partially enclosing the food product (page 4 bottom paragraph).

Further in regard to the concentration, viscosity and coverage ranges, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
In response to Applicant arguments regarding the maintaining the anionic polysaccharide at a pH of 3.3 to 3.9, it is noted that contacting the anionic polysaccharide with the buffer solution having pH of 3.3 to 3.9 reads on maintaining the anionic polysaccharide at a pH of 3.3 to 3.9. Applicants have not provided any evidence to the contrary.
In response to Applicant arguments regarding the duration of the gel preparation, it is noted that Le Paih et al discloses:In another embodiment the processing steps a)-d) are subsequent processing steps. However, for the method of the present invention it is not needed that the strengthening step and the stabilizing step are performed in immediate succession. In immediate succession is here understood to mean that either the strengthening step and the stabilizing step are performed immediately one after the other or that one or more intermediate steps are performed between the strengthening step and the stabilizing step, but wherein the treatment time of the food particles in the combined intermediate steps amounts to a maximum of 300 seconds (Page 10 paragraph 3).

Further in regard to the time ranges, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

One of ordinary skill in the art would have been motivated to vary the time of gel preparation based on the desired properties of the gel.  One of ordinary skill in the art would have been motivated to maintain the stage of gel preparation for as long as necessary to prepare the gel.
Applicants have not provided any evidence of the criticality of the specific time employed. The time employed in the preparation of the gel would depend on the on the specific polysaccharide employed, gelling conditions and desired viscosity.
Applicants’ attention is further directed to the following disclosure in the instant specification:
[0036] Gel preparation may be carried out for a period of greater than 10 minutes, preferably greater than 30 minutes, and more preferably greater than 1 hour. Whilst an increase in viscosity may be observed in these periods, it is generally preferable for the viscosity of the composition to reach a steady state. Thus, in preferred embodiments, the gel preparation may be carried out for a period of greater than 3 hours, and preferably greater than 6 hours, such as 8 or 10 hours, and such as for a period of greater than 12 hours. Such a period of greater than 12 hours allows time for complete gel preparation to occur.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).
In response to Applicant arguments regarding pH and viscosity, it is noted that Le Paih et al discloses a method for preparing a coating material for a food product, the method comprising a gel preparation stage in which a composition comprising an anionic polysaccharide is maintained at a pH of from 3.3 to 3.9 to increase its viscosity; and a coating formation stage in which the gel is homogenized (see claim 3 in regard to pH: page 4, page 16, Example 1 on page 23). Le Paih et al discloses extrusion of coating on food material (page 6 paragraph 3). Le Paih et al discloses that “the acidic buffer solution having a pH of about 3.0 to 6.0, preferably about 3.1 to 4.5, more preferably about 3.2 to 4.0, even more preferably about 3.3 to 3.6, most preferably about 3.5” (Claim 3, see also page 5 top paragraph). Le Paih et al discloses that “the acidic buffer solution having a pH of about 3.0 to 6.0, preferably about 3.1 to 4.5, more preferably about 3.2 to 4.0, even more preferably about 3.3 to 3.6, most preferably about 3.5” (Claim 3, see also page 5 top paragraph).
In a further embodiment of the present invention the liquid strengthening agent of the present invention comprises a salt solution wherein the concentration of calcium salts is in the range of about 0.001 and 15% by weight, preferably in the range of about 0.01 and 10% by weight (page 8 paragraphs 1-3). 
Further in regard to the recitation of the coating material viscosity, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the viscosity among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation/obviousness, the burden thus shifts to applicant to demonstrate otherwise. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791